21-10249-mg       Doc 69       Filed 04/21/21 Entered 04/21/21 15:29:32                     Main Document
                                            Pg 1 of 1



                            LAW OFFICES OF MICHAEL B. WOLK, P.C.
                            155 East 55th Street, Suite 300B
                            New York, New York 10022
                            Tel: 917-238-0576
                            Email: michael.wolk@wolkgroup.com
                                                           April 21, 2021
  BY EFILING
  The Honorable Martin Glenn, U.S.B.J.
  United States Bankruptcy Court for the Southern.
  District of New York
  One Bowling Green
  New York, New York 10004

          Re: In re Navient Solutions, LLC (“Navient”), Case No. 21-10249 (MG)
              PICAP Reply in Response to Navient Opposition to Application [Dkt 66]

  Dear Judge Glenn:

  I am counsel for the PICAP Nonparties. 1 Navient’s opposition [Dkt 68] to the PICAP
  Nonparties’ Application [Dkt 66] should be rejected based upon Second Circuit
  precedent. First, contrary to Navient’s opposition, the Second Circuit typically
  “decline[s] to consider an argument raised for the first time in a reply brief.” See, e.g.,
  ABN Amro Verzekeringen BV v. Geologistics Americas, Inc., 485 F.3d 85, 97 n. 12 (2d
  Cir. 2007). Indeed, as the fee shifting liability movant, Navient has the burden of proof,
  in its original motion papers [Dkt 54-55], to demonstrate that its requested relief is both
  jurisdictionally appropriate, and substantively warranted, under federal law. Here,
  Navient failed to do so, and such failure should not be excused merely because the
  PICAP Nonparties’s Opposition Brief [Dkt 63] presented independent legal reasons
  mandating denial of the legal fee shifting liability motion. Second, in the alternative, if
  the Court chooses to exercises its discretion so as to consider new liability arguments
  from Navient, raised for the first time in its reply brief, then the Court should consider
  and allow a sur-reply from the PICAP Nonparties. Indeed, even the sole Second Circuit
  case cited in Navient’s opposition expressly indicates that, in a situation where a court
  considers new matter raised by a movant for the first time in its reply, then the court
  “should permit the nonmoving party to respond to the new matters prior to disposition of
  the motion.” Bayway Refining Co. v. Oxygenated Marketing & Trading, A.G., 215 F.3d
  219, 227 (2d Cir. 2000). Thank you for Your Honor’s time and consideration.

                                                             Respectfully submitted,
                                                               /s/ Michael B. Wolk
                                                             Michael B. Wolk

  1
   All terms not defined herein shall have the same meanings given to them in the Application filed by the
  PICAP Nonparties [Dkt 66].




                                                      1
